            Case 3:17-cr-00244-WHO Document 742 Filed 03/28/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

 Date: March 28, 2019                   Time: 15 minutes          Judge: WILLIAM H. ORRICK
                                        1:58 p.m. to 2:13 p.m.

 Case No.: 17-cr-00244-WHO-20           Case Name: UNITED STATES v. Rivas

Attorney for Plaintiff:       Sheila Armbrust
Attorney for Defendant:       Jeffrey Bornstein and Jenny Yelin
                              Defendant Antonio Serrano Rivas – present, on bond

  Deputy Clerk: Jean Davis                            Court Reporter: Vicki Eastvold
  Interpreter: n/a                                    Probation Officer: n/a


                                           PROCEEDINGS

Parties appear for scheduled change of plea hearing. A written Plea Agreement is filed in open court.
Mr. Rivas is sworn and queried as to his background, physical and mental condition, and understanding
of the proceedings. He is advised of his rights, the possible consequences of the entry of a guilty plea,
and the maximum penalties associated with the offense.

The government provides a brief statement of the elements of the offense and of the facts it would be
prepared to prove at any trial of this matter. Defense counsel concurs with the statement of elements
and confirms that there is a factual basis for the guilty plea.

Defendant pleads GUILTY to Count One of the Superseding Information. The plea is accepted as
knowing, voluntary, and supported by an independent basis in fact. Defendant is adjudicated
guilty.

CASE CONTINUED TO: July 11, 2019 at 1:30 p.m. for Status Conference
